Opinion by
Me. Justice Mestrezat,
This was a rule for judgment for want of a sufficient affidavit of defense. The court discharged the rule without filing an opinion and the dissatisfaction of the plaintiff in thus summarily disposing of the case is shown in his printed brief wherein it is said: “‘It is further argued that the court below did not sufficiently consider the case in its decision, for though briefs were prepared and submitted to the court covering the entire questions in this case on both the rules to the disposition of which errors had been assigned, yet the court below did not give the case sufficient consideration to write an opinion, but discharged the rule for judgment and made absolute the rule filing the additional defense.” We cannot say that this criticism is unwarranted. The questions raised in the case required a construction of an act of assembly and of one of the court’s own rules, and therefore there was an especial reason in the case why the court should have filed an opinion setting forth at least briefly the reasons for its conclusion. The parties are entitled under the constitution and laws of the commonwealth to have *90their case heard and properly determined in the common pleas as well as in this court.
This was an action of replevin brought to recover stock certificate No. 313 representing 2,500 shares of the stock of the Gold Bullion Mining & Development Company which the plaintiff alleges belongs to him and is in the possession of the defendant company. An affidavit of defense was filed and subsequently by permission of the court a supplemental affidavit was filed. The defendants took a rule to show cause why they should not be permitted to file a supplemental affidavit of defense, which rule was made absolute. This is the subject of the first assignment of error. The plaintiff took a rule for judgment for want of a sufficient affidavit of defense, which was discharged, and this is the subject of the second assignment of error.
We are not convinced that the court erred in permitting the defendant to file an additional or supplemental affidavit of defense. The sixth section of the Act of April 19, 1901, P. L. 88, permits a defendant to amend his original affidavit or file a supplemental affidavit of defense by leave of court. A like, authority is contained in the rules of the court below. Those rules prohibit the filing of a supplemental affidavit of defense after a rule for judgment is called for argument, “unless for special cause shown.” In the absence of anything disclosing the contrary, we must assume that sufficient cause was shown the court below to warrant it in permitting the defendants to file the supplemental affidavit of defense. The first assignment of error is dismissed.
We must accept the allegations in the affidavit of defense as true. The action, as we have said, is replevin for a stock certificate representing 2,500 shares of stock in the Gold Bullion Mining & Development Company. Fred Volquarts and M. H. Mc-Ilwaine were permitted to intervene and become defendants in the cause. They joined the defendant company in filing the supplemental affidavit of defense. It appears from the affidavit that the defendant company conducts a stock brokerage business, and that it received the certificate of stock in controversy on July 15, 1907, for which a receipt was given. Prior to this date the plaintiff had sold to Volquarts and Mcllwaine 2,000 *91shares of the stock of the mining and development company, and on July 16, 1907, delivered to the defendant company for the purchasers certificates for 1,500 shares of the stock. In order to make delivery of the remaining 500 shares, the plaintiff surrendered to the defendant company the receipt which it had given him; and it was mutually agreed by the purchasers of the stock and the plaintiff that in lieu of the certificate of stock thus surrendered three new certificates should be issued by the mining and development company, one in the name of the defendant, Volquarts, for 250 shares, one in the name of the defendant, Mcllwaine, for 250 shares, and the third in the name of the plaintiff for 2,000 shares. Volquarts and Mcllwaine then and there paid to the plaintiff the balance due for the 2,000 shares of stock which they had purchased from him.
The affidavit of defense further avers as follows: “ To insure the reissue of the remaining 500 shares of stock so purchased by the defendants, Volquarts and Mcllwaine, it was agreed by both the plaintiff and the purchasers that certificate No. 313 should be held by the defendant corporation for the protection of both the plaintiff and the two said purchasers, and that it should be taken by the defendant corporation, acting for both the plaintiff and the purchasers, to the office of the mining and development company, and there transferred and reissued in the manner agreed upon, as above recited. At the same time, the plaintiff, having surrendered to the defendant corporation the receipt recited at length in the second paragraph hereof, gave the defendant corporation an option to purchase, and assigned and delivered to the defendant corporation a written order to sell the 2,000 shares so remaining his property.”
The affidavit also avers that the defendant company presented the certificate of stock to the mining and development company and requested the transfer and reissue of the same in three certificates to the plaintiff, Volquarts and Mcllwaine, but alleges that the mining and development company refused to make the transfer because the plaintiff had notified it not to transfer or reissue the certificates. The affidavit avers readiness on the part of the defendant company to deliver to the plaintiff a certificate for 2,000 shares of the mining and development com*92pany stock as soon as the plaintiff will permit the transfer and reissue of three certificates in place of the certificate delivered by the plaintiff to the defendant company.
The affidavit of defense sets forth very fully what the defendants allege to be the facts of the case, and we think it is sufficient to prevent judgment and to send the case to a jury. If the averments of the affidavit be true, and we must so regard them, the plaintiff was paid in full by Volquarts and Mcllwaine for the 2,000 shares of stock which they purchased from him. Five hundred shares of that stock were to be delivered to the purchasers from the 2,500 shares represented by certificate No. 313 for which this replevin was issued. By an agreement between the plaintiff and the defendants, certificate No. 313 was to be held by the defendant company not only for the protection of the plaintiff but also for the protection of Volquarts and Mcllwaine who were the owners of 500 shares of the stock represented by that certificate. It was the duty of the defendant company under this agreement to have three certificates issued in place of the one held by it so that each of the three owners of the stock should have a certificate for the number of shares to which he was entitled. This was prevented, as averred in the affidavit, by the conduct of the plaintiff in refusing to permit the reissue of certificates to the parties entitled to the stock. It was a breach of the plaintiff’s agreement which be had entered into with the defendants by which certificate No. 313 was to be surrendered and the three new certificates were to be issued therefor. We will not discuss the case further in view of the fact that it is remanded for trial before a jury-
The assignments of error are overruled and the order of the court below is affirmed.